

Exhibit 10.29
PHILIP MORRIS
INTERNATIONAL INC.
120 PARK AVENUE • NEW YORK, NEW YORK 10017




To: Mr. Louis C. Camilleri
December 18, 2014

                                        
Re: End of your employment with Philip Morris International Inc.


Dear Louis,
It is with the greatest regret that we acknowledge your resignation, whilst
fully understanding the underlying reasons. Please accept this letter as our
mutual agreement to end your employment with Philip Morris International Inc. on
31 December 2014.
In recognition of your services and performance during 2014, the Compensation &
Leadership Development Committee of the Board of Directors of Philip Morris
International Inc. has authorized a payment to you of USD 3.75 million. This
amount, which reflects the fact that due to your retirement you will not be
eligible for an equity award for the year, will be paid to you no later than 2
January 2015.
In recognition of your contributions to the Company and in line with the
Deferred Stock Agreement for Philip Morris International Inc. Common Stock, you
will receive full accelerated vesting of your 2012, 2013 and 2014 deferred Stock
Awards. These vested shares will be issued to you within 30 days following 31
December 2014.
With respect to both payments, the Company will comply with local laws and
regulations, including tax withholding (income and/or social security) and
information reporting to appropriate tax authorities. Your wage tax withholding
(and any other required tax withholding) with respect to the Deferred Stock
Awards will be satisfied by deducting from your stock award, a number of shares
equal in value to the amount of the withholding required.
We are very pleased that you will continue to serve as a non-employee Chairman
of the Board, with ongoing obligations to the Company as a Director.
Consequently, there is no need for further undertakings in this mutual
agreement.


Warmest personal regards,


/s/ ANDRÉ CALANTZOPOULOS
André Calantzopoulos
Chief Executive Officer

